17-1851.
U.S. v. Guerrero


                                              In the
                         United States Court of Appeals
                                    for the Second Circuit
                                          ______________  
                                                  
                                          August Term, 2017 
                                                   
                        (Argued:  May 8, 2018    Decided:  December 10, 2018) 
                                                   
                                        Docket No. 17‐1851‐cr 
                                           ______________  
 
                                     UNITED STATES OF AMERICA, 
                                                  
                                                                    Appellee, 
 
                                                 –v.–  
                                                    
                                       JOSE BELTRAN GUERRERO, 
                                                    
                                                                    Defendant‐Appellant. 
                                           ______________  
 
B  e  f  o  r  e :           
 
                HALL, CARNEY, Circuit Judges, and KOELTL, District Judge.1 
                                               
                                      _______________ 
                                               
       Defendant‐Appellant Jose Beltran Guerrero appeals from a judgment of the 
United States District Court for the Southern District of New York (Buchwald, J.) 
sentencing him to 18 months’ imprisonment pursuant to his guilty plea for illegal 
reentry into the United States, in violation of 8 U.S.C. § 1326(a). The District Court 


1 Judge John G. Koeltl, of the United States District Court for the Southern District of New York, 
sitting by designation. 
concluded that Guerrero’s prior Arizona state law drug conviction qualified as a 
“felony drug trafficking offense” under U.S.S.G. § 2L1.2(b)(1)(B) (Nov. 2014); see also id. 
cmt. n.1(B)(iv). Based on this conclusion, it determined that the 2014 Guidelines, in 
effect at the time of the offense, and the 2016 Guidelines, in effect at the time of 
sentencing, produced the same sentencing range. And with this as predicate, it 
calculated the applicable sentencing range using the 2016 Guidelines, which base 
enhancements related to reentry crimes on the length of the state sentence, rather than 
on the substance of the state crime as the 2014 Guidelines did. The District Court then 
entered a below‐Guidelines sentence. On appeal, Guerrero argues that the District 
Court erred because his prior Arizona drug conviction is not a “felony drug trafficking 
offense” and that therefore the 2014 Guidelines yield a lower Guidelines range. The 
lower Guidelines range should have been the District Court’s starting point, he 
contends, and his sentence is for this reason tainted by procedural error. 
        Guided by our recent decision in United States v. Townsend, 897 F.3d 66 (2d Cir. 
2018), we conclude that the phrase “controlled substance” as used in the 2014 
Guidelines’ definition of “felony drug trafficking offense” refers exclusively to those 
substances controlled under federal law. We further conclude that the Arizona statute 
of Guerrero’s drug conviction is broader than corresponding federal law because it 
includes substances not listed by the federal Controlled Substances Act. As Guerrero 
maintains, then, his Arizona conviction does not qualify as a felony trafficking offense 
under U.S.S.G. § 2L1.2 (Nov. 2014). These conclusions compel us to rule that the District 
Court erred procedurally in sentencing Guerrero. Accordingly, we VACATE the 
sentence imposed by the District Court and REMAND for resentencing. 
         
        VACATED AND REMANDED.  
                                        ______________ 
                                                                 
                              DAVID W. DENTON, JR., Assistant United States Attorney 
                                     (Karl Metzner, Assistant United States Attorney, on the 
                                     brief), for Geoffrey S. Berman, United States Attorney 
                                     for the Southern District of New York, New York, NY, 
                                     for Appellee.  
                               
                              YUANCHUNG LEE, Appeals Bureau, Federal Defenders of 
                                     New York, Inc., New York, NY, for Defendant‐
                                     Appellant.  
                                        ______________ 




                                             2
SUSAN L. CARNEY, Circuit Judge:  

       Defendant‐Appellant Jose Beltran Guerrero appeals from a judgment of the 

United States District Court for the Southern District of New York (Buchwald, J.) 

sentencing him to 18 months’ imprisonment pursuant to his guilty plea for illegal 

reentry into the United States, in violation of 8 U.S.C. § 1326(a). The District Court 

concluded that Guerrero’s prior Arizona state law drug conviction qualified as a 

“felony drug trafficking offense” under U.S.S.G. § 2L1.2(b)(1)(B) (Nov. 2014); see also id. 

cmt. n.1(B)(iv). Based on this conclusion, it determined that the 2014 Guidelines, in 

effect at the time of the offense, and the 2016 Guidelines, in effect at the time of 

sentencing, produced the same sentencing range. And with this as predicate, it 

calculated the applicable sentencing range using the 2016 Guidelines, which base 

enhancements related to reentry crimes on the length of the state sentence, rather than 

on the substance of the state crime as the 2014 Guidelines did. The District Court then 

entered a below‐Guidelines sentence. On appeal, Guerrero argues that the District 

Court erred because his prior Arizona drug conviction is not a “felony drug trafficking 

offense” and that therefore the 2014 Guidelines yield a lower Guidelines range. The 

lower Guidelines range should have been the District Court’s starting point, he 

contends, and his sentence is for this reason tainted by procedural error. 

       Guided by our recent decision in United States v. Townsend, 897 F.3d 66 (2d Cir. 

2018), we conclude that the phrase “controlled substance” as used in the 2014 

Guidelines’ definition of “felony drug trafficking offense” refers exclusively to those 

substances controlled under federal law. We further conclude that the Arizona statute 

of Guerrero’s drug conviction is broader than corresponding federal law because it 

includes substances not listed by the federal Controlled Substances Act. As Guerrero 

maintains, then, his Arizona conviction does not qualify as a felony trafficking offense 

under U.S.S.G. § 2L1.2 (Nov. 2014). These conclusions compel us to rule that the District 

                                              3
Court erred procedurally in sentencing Guerrero. Accordingly, we VACATE the 

sentence imposed by the District Court and REMAND for resentencing. 

        


                                       BACKGROUND 

       Guerrero,2 a native and citizen of Mexico, appeals his 18‐month sentence for 

illegal reentry into the United States by a person previously removed, in violation of 8 

U.S.C. § 1326(a).  

       Guerrero has been arrested and removed from this country several times. He was 

most recently removed in 2014. In September 2015, Guerrero—once again in the United 

States—was arrested in Manhattan and charged with a state drug possession offense. 

He pleaded guilty and was sentenced in July 2016 to four years’ imprisonment. The 

government then brought the instant unlawful reentry charge against Guerrero. He 

eventually pleaded guilty to unlawful reentry in violation of 8 U.S.C. § 1326(a).  

       His sentencing for unlawful reentry required consideration of both the 2015 New 

York drug possession offense and a drug offense conviction that he sustained in 

Arizona in 2013 (the “Arizona conviction”). Guerrero urges that the District Court erred 

when it concluded that the Arizona conviction qualified as a “drug trafficking offense” 

under § 2L1.2 of the 2014 Guidelines, a conclusion that established the framework for its 

ultimate sentencing decision, as we will describe.3  


2 Guerrero and the government agree that Guerrero’s “real name is Pastor Valenzuela 
Escalante.” A 101. 
3 Guerrero has argued inconsistently that the 2014 and 2015 Guidelines should apply to his 

sentencing, and circumstances imply that he may have also meant to invoke the 2013 
Guidelines. We need not address the question further, however, because there is no relevant 
difference among the versions of § 2L1.2 that appear in the 2013, 2014, or 2015 Guidelines. The 
substantive change of significance here was made in the 2016 Guidelines, which became 
effective on November 1, 2016. It altered the structure of the enhancements related to reentry 
crimes: By taking as a proxy for seriousness, in most cases, the length of the state sentence 
                                                4
         Under § 2L1.2 of the 2014 Guidelines, which addresses defendants convicted of 

unlawfully entering or remaining in the United States, a defendant with Guerrero’s 

criminal history receives a 12‐level enhancement if he has sustained a conviction for “a 

felony drug trafficking offense for which the sentence imposed was 13 months or less.” 

U.S.S.G. § 2L1.2(b)(2)(B) (Nov. 2014). The Guidelines define “drug trafficking offense” 

in the commentary to § 2L1.2 as: 

         An offense under federal, state, or local law that prohibits the manufacture, 
         import, export, distribution, or  dispensing of, or offer to sell a controlled 
         substance  (or  a  counterfeit  substance)  or  the  possession  of  a  controlled 
         substance (or a counterfeit substance) with intent to manufacture, import, 
         export, distribute, or dispense. 
U.S.S.G. § 2L1.2 cmt. n.1(B)(iv) (Nov. 2014).  

         Whether this enhancement applies to Guerrero on his conviction for unlawful 

reentry depends in significant part on how his 2013 Arizona drug conviction is properly 

characterized. Guerrero argues that his Arizona conviction does not qualify as a “drug 

trafficking offense” under the categorical approach because Arizona Revised Statutes 

§ 13‐3408(A)(7), in effect, criminalizes the transport of two substances—benzylfentanyl 

and thenylfentanyl—that do not appear on federal schedules. The government, for its 

part, urged that a “drug trafficking offense” includes any conviction for actions related 

to a substance that is controlled, regardless of whether it is controlled under federal 

law.  

         If his Arizona conviction is a “drug trafficking offense” under the 2014 

Guidelines, then Guerrero’s total offense level and sentencing range are the same under 

both the 2014 and 2016 Guidelines. If, however, the Arizona conviction is not a “drug 



imposed rather than the substance or title of the state crime, it eliminated, for Guerrero’s 
purposes, the need to define “drug trafficking offense.” It is the text of § 2L1.2 as it appears in 
the 2014 Guidelines and on which the District Court relied that we discuss above. 
                                                  5
trafficking offense,” then the 2014 Guidelines yield a lower total offense level than do 

the substantially revamped 2016 Guidelines. The latter conclusion would require an 

adjustment to Guerrero’s sentencing analysis: Although district courts ordinarily apply 

the Guidelines version in effect at the time of sentencing, constitutional ex post facto 

concerns dictate making an exception to the ordinary practice when the version in effect 

at sentencing gives rise to a higher sentence than does the version in effect at the time of 

the offense. See Peugh v. United States, 569 U.S. 530, 549 (2013).  

       Because the 2016 Guidelines (those in effect at the time of sentencing) do in fact 

give rise to a higher sentencing range than do the re‐construed 2014 Guidelines (those 

in effect at the time of the offense), Guerrero argues further that the interpretation of 

§ 2L1.2 that is suggested by Townsend means that the District Court should have applied 

the 2014 Guidelines to avoid the resulting ex post facto concerns, which were 

recognized in Peugh. 


                                       DISCUSSION 

       The issues raised by Guerrero’s appeal are legal in character—primarily, the 

meaning of “controlled substance” in the Guidelines’ definition of the phrase “drug 

trafficking offense.” Accordingly, we review de novo the District Court’s construction 

of the Guidelines in sentencing Guerrero. See United States v. Pornes‐Garcia, 171 F.3d 142, 

144 (2d Cir. 1999). 

                                               I 

       In Townsend, we considered the application of U.S.S.G. § 2K2.1(a)(2) (Nov. 2016). 

897 F.3d at 68. That section enhances the Guidelines sentence for a felon in possession of 

a firearm if the offense was committed by a defendant who was previously convicted of 

two felonies, for either a crime of violence or a “controlled substance offense.” Section 



                                               6
2K2.1 adopts definitions set forth in Guidelines § 4B1.2(b). Section 4B1.2(b) in turn 

defines the term “controlled substance offense” as follows:  

         The term “controlled substance offense” means an offense under federal 
         or state law, punishable by imprisonment for a term exceeding one year, 
         that  prohibits  the  manufacture,  import,  export,  distribution,  or 
         dispensing of a controlled substance (or a counterfeit substance) or the 
         possession  of  a  controlled  substance  (or  a  counterfeit  substance)  with 
         intent to manufacture, import, export, distribute, or dispense.  
U.S.S.G. § 4B1.2(b) (Nov. 2016). On review, we concluded that the phrase “controlled 

substance” as used in that section “refers exclusively to those substances in the CSA 

[that is, the federal Controlled Substances Act].” Townsend, 897 F.3d at 75.  

       Our conclusion stemmed from several observations. We explained that, while “a 

‘controlled substance offense’ includes an offense ‘under federal or state law,’ that does 

not also mean that the substance at issue may be controlled under federal or state law.” 

Id. at 70 (emphases in original). We relied on the Jerome presumption—the rule that 

absent explicit Congressional direction otherwise, the application of federal law will be 

found not to depend on state law—to resolve any ambiguity in the language of 

§ 4B1.2(b). See Jerome v. United States, 318 U.S. 101, 104 (1943). Because “imposing a 

federal sentencing enhancement under the Guidelines requires something more than a 

conviction based on a state’s determination that a given substance should be 

controlled,” we determined that “a ‘controlled substance’ under § 4B1.2(b) must refer 

exclusively to those drugs listed under federal law—that is, the CSA.” Townsend, 897 

F.3d at 71. 

       On this foundation, the Townsend Court reasoned that a state offense qualifies as 

a “controlled substance offense” as defined in § 4B1.2(b) only if the state law 

“categorically matches its federal counterpart.” Id. at 74. New York penal law prohibits 

the sale of human chorionic gonadotropin, a substance that is not controlled under the 

CSA. In light of this misalignment, we determined that New York law was 
                                            7
substantively broader than the CSA and that Townsend’s prior drug conviction under 

New York law was not a “controlled substance offense” as necessary for the sentencing 

enhancement under § 2K2.1(a)(2) to apply. Id.  

       The definition of “controlled substance offense” that appears in § 4B1.2(b) of the 

2016 Guidelines, at issue in Townsend, and the definition of “drug trafficking offense” in 

§ 2L1.2 of the 2014 Guidelines, at issue here, are “virtually identical.” Townsend, 897 

F.3d at 72 n.5. They define both a “drug trafficking offense” and “controlled substance 

offense” in essence as “an offense under federal or state [or local] law . . . that prohibits 

the . . . distribution . . . of a controlled substance.” We see no reason—and the parties 

have offered none—why the phrase “drug trafficking offense” in § 2L1.2 should be 

interpreted differently from “controlled substance offense” in § 4B1.2(b).4 Indeed, the 

government has now agreed that Townsend requires the interpretation of § 2L1.2 that we 

adopt here. 

       Accordingly, we decide that a state offense qualifies as a “drug trafficking 

offense” for purposes of 2014 U.S.S.G. § 2L1.2 only if the state law of the instant offense 

of conviction criminalizes no more than those substances also criminalized by the 

federal Controlled Substances Act. Where, by contrast, the state statute criminalizes 

substances other than those listed under the federal analogue, the prior state conviction 

may not be used to support a sentencing enhancement under 2014 U.S.S.G. § 2L1.2.  

       Therefore, we next examine the Arizona drug law under which Guerrero was 

convicted in 2013 and compare its reach to that of the Controlled Substances Act. 




 Following the issuance of Townsend, we directed the parties to address its effect on this case. 
4

Both parties agreed that Townsend is dispositive of the § 2L1.2 issue. See Gov’t Aug. 9, 2018 Ltr.; 
Guerrero Aug. 9, 2018 Ltr. 
                                                 8
                                                   II 

        To determine the scope of relevant state law, we compare the elements of the 

state criminal statute to those of its federal counterpart. We use either the categorical or 

modified categorical approach, depending on whether we find the state statute to be 

“divisible” or “indivisible.” The parties do not challenge on appeal the District Court’s 

conclusion that the statute of conviction, Arizona Revised Statutes § 13‐3408(A)(7), is 

indivisible.5 We therefore proceed to apply the categorical approach to determine 

whether the “state element is ‘the same as, or narrower than’ the federal element.” 

Townsend, 897 F.3d at 74 (quoting Descamps v. United States, 570 U.S. 254, 257 (2013)). 

        The Arizona statute defining “narcotic drug” for purposes of the statute of 

conviction lists two substances, benzylfentanyl and thenylfentanyl, § 13‐3401(20)(n), 

(mmmm), that do not appear on the federal list of controlled substances, see 21 C.F.R. 

Ch. II, Pt. 1308. It thus presents a close parallel to the situation that we described in 

Townsend: the Arizona statute “sweeps more broadly than its federal counterpart.” 897 

F.3d at 74. Consequently, Guerrero’s 2013 Arizona state drug conviction does not 

qualify as a “drug trafficking offense” under § 2L1.2 of the 2014 Guidelines.  

        This conclusion means that applying the 2014 Guidelines to Guerrero would give 

rise to a different, lower Guidelines offense level. Guerrero calculates it at 10, which, 

with his criminal history, produces a sentencing range of 15–21 months. Application of 

the 2016 Guidelines led to an offense level of 17 and a range of 37–46 months, raising 

the ex post facto sentencing concerns mentioned above. See Peugh, 569 U.S. at 550.  The 

District Court determined that 37–46 months was the applicable Guidelines range, but 

sentenced Guerrero to a below‐Guidelines sentence of 18 months, albeit to be served 


5 Arizona Revised Statutes § 13‐3408(A)(7) provides that a person shall not knowingly 
“[t]ransport for sale, import into this state, offer to transport for sale or import into this state, 
sell, transfer or offer to sell or transfer a narcotic drug.” 
                                                    9
consecutive to his state sentence of four years. That the sentence imposed was 

substantially below‐Guidelines might initially suggest that any error in sentencing was 

harmless. But we have observed that an error in calculating the Guidelines range “will 

taint not only a Guidelines sentence, if one is imposed, but also a non‐Guidelines 

sentence, which may have been explicitly selected with what was thought to be the 

applicable Guidelines range as a frame of reference.” United States v. Fagans, 406 F.3d 

138, 141 (2d Cir. 2005).  

       We remand to the District Court for resentencing, then, in light of our conclusion 

that the Arizona conviction is not a “drug trafficking offense” under U.S.S.G. § 2L1.2 

(Nov. 2014). In resentencing, the District Court will have the opportunity to address in 

the first instance the consequent ex post facto concerns and to assess anew the 

applicability to Guerrero of the Guidelines ranges and the standard sentencing factors 

under 18 U.S.C. § 3553(a). 


                                     CONCLUSION 

       For the reasons stated above, Guerrero’s prior conviction under Arizona state 

law does not qualify as a “drug trafficking offense” for purposes of § 2L1.2 of the U.S. 

Sentencing Guidelines (Nov. 2014). We VACATE the sentence imposed by the District 

Court and REMAND for resentencing.  




                                            10